              Case 3:20-mj-71406-MAG Document 27 Filed 10/23/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOHIT GOURISARIA (CABN 320754)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7063
 7        Fax: (415) 436-7234
          mohit.gourisaria@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 20-71406 MAG
                                                      )
14          Plaintiff,                                ) DECLARATION OF MOHIT GOURISARIA
                                                      ) REGARDING DISCOVERY
15     v.                                             )
                                                      )
16   ADRIAN KYLE BENJAMIN,                            )
                                                      )
17          Defendant.                                )
                                                      )
18                                                    )

19
            I, Mohit Gourisaria, declare and state as follows:
20
            1. I am an Assistant United States Attorney for the Northern District of California. I am
21
                assigned to the prosecution of the above-captioned case.
22
            2. On September 30, 2020, the Honorable Jacqueline S. Corley, United States Magistrate Judge,
23
                signed a federal criminal complaint charging defendant with Receipt of Child Pornography,
24
                in violation of 18 U.S.C. § 2252(a)(2). On October 2, 2020, defendant made his initial
25
                appearance and was arraigned on the criminal complaint.
26
            3. On October 7, 2020, a day before defendant’s initial detention hearing before Magistrate
27
                Judge Nathanael Cousins, the government produced nearly 5,000 pages of discovery (Bates
28

     DECLARATION OF MOHIT GOURISARIA
     CR 20-71406 MAG                                 1
            Case 3:20-mj-71406-MAG Document 27 Filed 10/23/20 Page 2 of 3




 1            Nos. US-000001 – US-004969), including copies of the following:

 2                a. Child victim reports and interviews;

 3                b. March 2020 interviews with defendant and family members;

 4                c. Social-media screenshots;

 5                d. Subpoena requests and returns;

 6                e. Search warrants and returns;

 7                f. March 2020 search warrant photos;

 8                g. Various FBI notes and reports;

 9                h. DMV, INS, CLETS, CEAR, CARFAX, ALPR, EDD, and Accurint reports; and

10                i. Surveillance photos.

11         4. In conjunction with its October 7 production, the government offered to make available for

12            defense counsel’s inspection any item of evidence referred to in the production, as well as

13            any other evidence seized from defendant and/or which the government intends to offer in its

14            case-in-chief.

15         5. On October 15, 2020, defense counsel emailed the government “to schedule an evidence

16            view of the contraband materials that cannot be provided to [defense] in discovery.” That

17            same day, the parties mutually agreed on a date (November 9, 2020) for defense counsel to

18            view such evidence at the FBI’s offices in San Francisco.

19         6. The government has produced substantially all Rule 16 discovery that is currently available

20            to it. The FBI arrested defendant on October 1, 2020, and, pursuant to search warrants, seized

21            seven digital devices that are in the process of being imaged and reviewed for unlawful

22            conduct. The FBI’s preliminary, manual review of defendant’s Samsung mobile phone

23            uncovered additional suspected child pornography, as proffered by the government in its

24            supplemental memorandum in support of detention. See Dkt 23. Once that review is

25            complete, the government will produce any relevant reports and also allow defense counsel

26            to view in person contraband materials such as child pornography that cannot be produced as

27            part of discovery.

28

     DECLARATION OF MOHIT GOURISARIA
     CR 20-71406 MAG                                2
             Case 3:20-mj-71406-MAG Document 27 Filed 10/23/20 Page 3 of 3




 1         I declare under penalty of perjury under the laws of the United States that the foregoing is true

 2 and correct. Executed this 23rd day of October, 2020.

 3                                                              _______/s/_____________________
                                                                MOHIT GOURISARIA
 4                                                              Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF MOHIT GOURISARIA
     CR 20-71406 MAG                                3
